Citation Nr: 1537285	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia.

2. Whether new and material evidence has been received to reopen a claim for service connection for a neck injury.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the RO in Huntington, West Virginia.

The issues of entitlement to service connection for schizophrenia and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed November 2002 rating decision, service connection for schizophrenia was denied.
 
2. New evidence received since the November 2002 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for schizophrenia.

3. In an unappealed December 2005 rating decision, the RO reopened and denied a claim of service connection for a neck injury.
 
4. New evidence received since the December 2005 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a neck injury.


CONCLUSIONS OF LAW

1. The November 2002 rating decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. The December 2005 rating decision which reopened and denied a claim of service connection for a neck injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

3. New and material evidence has been received since the RO's November 2002 decision, and the claim of service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. New and material evidence has been received since the RO's December 2005 decision, and the claim of service connection for a neck condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an December 2005 rating decision, the RO reopened and denied the Veteran's claim for service connection for a neck condition on the basis that there was no evidence linking the disability to service.  The Veteran did not appeal the claim or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the December 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

In a November 2002 rating decision, the RO denied the Veteran's claim for service connection for schizophrenia on the basis that records failed to show that the condition was clinically diagnosed, or that it was related to service.  The Veteran properly filed a Notice of Disagreement in February 2003, and the RO responded with a March 2003 Statement of the Case, but the Veteran did not submit a timely VA Form 9 or submit new and material evidence within one year of the Statement of the Case's promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the November 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In an August 2010 lay statement, the Veteran provided lay evidence that he was treated for schizophrenia in the early 1980s but that he was having trouble securing the records because the hospital had been rebuilt since that time.  The Veteran further claimed that his neck condition was aggravated by service, but that his service treatment records would not reflect treatment because he was not able to go to sick call when he was out in the field.  The Veteran's father also submitted a lay statement indicating that the Veteran wrote him letters during service regarding going to sick call for his neck problem.  Presuming the credibility of this evidence, the evidence submitted is new, and it is material, because it raises a reasonable possibility of substantiating the claim.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for schizophrenia.

New and material evidence has been presented to reopen the claim of service connection for a neck injury.


REMAND

The Board must remand the Veteran's case in order to procure further evidence.  The Veteran references potential records from Weston Hospital from the early 1980s.  The case is remanded in order to assist in obtaining this and any other outstanding records.

Additionally, the Veteran states that his schizophrenia began in service and that his neck injury was aggravated by service.  A review of the record shows that the Veteran never received a VA examination for these conditions.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the Veteran's neck injury, there is evidence of a current disability, and the Veteran's in-service complaints of neck pain and his testimony that he did not go to sick call every time his neck hurt provide evidence establishing an event or injury in service.  His lay testimony and the letter from his father offer an indication that the in-service injury may be associated with service, but there is insufficient medical evidence for the Board to make a determination.  

Also, regarding the Veteran's neck condition, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  The Veteran's Report of Medical Examination upon entry into service reported normal head, face, neck, and scalp.  Thus, although the Veteran claims that injury to his neck originally occurred prior to service and was aggravated by service, because the Veteran's medical examination on entry marked no defects, the Board will presume him sound upon entry unless the presumption can be rebutted.

To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing "...by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). VA may rebut the second prong of the presumption of soundness "...through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation. Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

 The "...presumption of soundness strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty..." but "...it does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury," as the appellant still has to demonstrate a current disability and a nexus between her current disability and the injury or disease in service.  Id. at 236.  The Board requests that the examiner provide an opinion as to whether the Veteran's neck condition was incurred or aggravated by service. 

Regarding the Veteran's schizophrenia, there is significant evidence of a current disability, and the Veteran's lay statements indicate that there is evidence that the Veteran's schizophrenia manifested within a year of service.  See 38 C.F.R. § 3.384 (2014).  There is an indication that his condition may be associated with service, both through the Veteran's lay statements and through statutory presumption, but there is insufficient medical evidence for the Board to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any records from Weston Hospital.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's neck injury, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay statements regarding his inability to go to sick call, and his father's lay statement supporting his assertions of a neck injury in service.

c) The examiner must provide an opinion including specific findings as to the following:

i. Whether it is medically undebatable that the Veteran's neck injury preexisted his entry into active military service.

ii. If it is found as medically undebatable that the Veteran's neck injury clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii. If the neck injury is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

iv. If the neck injury is found to have preexisted service, but it is not medically undebatable that it was not aggravated to a permanent degree in service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck injury, was aggravated during active service. If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's schizophrenia, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's contentions that he was treated at a hospital for the condition within one year of release.

ii) A letter from June 2001, where it was claimed that the Veteran had a nervous condition in service but his supervisors worked with him so he made it through his period of service.

iii) An October 2003 VA treatment record indicating that the Veteran's schizophrenia may have begun while he was in the military.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's schizophrenia began during active service, within a year of service separation, or is related to any incident of service, or whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


